

Power of Attorney


I, ______, a Chinese citizen with Chinese Identification Card No.:
_______________, and a holder of __________% of the entire registered capital in
Jiaozuo Yida Vegetable Oil Co., Ltd. ("Yida") ("My Shareholding"), hereby
irrevocably authorize Henan Sky Fortune Ecological Technology Co., Ltd. (" Sky
Fortune") to exercise the following rights relating to My Shareholding during
the term of this Power of Attorney:


Sky Fortune is hereby authorized to act on behalf of myself as my exclusive
agent and attorney with respect to all matters concerning My Shareholding,
including without limitation to: 1) attend shareholders' meetings of Yida; 2)
exercise all the shareholder's rights and shareholder's voting rights I am
entitled to under the laws of China and Yida's Articles of Association,
including but not limited to the sale or transfer or pledge or disposition of My
Shareholding in part or in whole; and 3) designate and appoint on behalf of
myself the legal representative, the executive director and/or director,
supervisor, the chief executive officer and other senior management members of
Yida.


Without limiting the generality of the powers granted hereunder, Sky Fortune
shall have the power and authority under this Power of Attorney to execute the
Transfer Contracts stipulated in Exclusive Option Agreement, to which I am
required to be a party, on behalf of myself, and to effect the terms of the
Share Pledge Agreement and Exclusive Option Agreement, both dated the date
hereof, to which I am a party.


All the actions associated with My Shareholding conducted by Sky Fortune shall
be deemed as my own actions, and all the documents related to My Shareholding
executed by Sky Fortune shall be deemed to be executed by me. I hereby
acknowledge and ratify those actions and/or documents by Sky Fortune.


Sky Fortune is entitled to re-authorize or assign its rights related to the
aforesaid matters to any other person or entity at its own discretion and
without giving prior notice to me or obtaining my consent.


This Power of Attorney is coupled with an interest and shall be irrevocable and
continuously valid from the date of execution of this Power of Attorney, so long
as I am a shareholder of Yida.


During the term of this Power of Attorney, I hereby waive all the rights
associated with My Shareholding, which have been authorized to Sky Fortune
through this Power of Attorney, and shall not exercise such rights by myself.


This Power of Attorney is written in Chinese and English; in case there is any
conflict between the Chinese version and the English version, the Chinese
version shall prevail.

 
1

--------------------------------------------------------------------------------

 



     
By:
                   
July 12, 2010
           
Witness:
       
Name:
     
July 12, 2010
     


 
2

--------------------------------------------------------------------------------

 